Exhibit 10.14

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT    1. CONTRACT ID CODE       
PAGE OF PAGES      J    1    4

2. AMENDMENT/MODIFICATION NO.

   3. EFFECTIVE DATE     4. REQUISITION/PURCHASE REQ. NO.    
5. PROJECT NO. (If applicable) 

P00002

       20-Jun-2011    SEE SCHEDULE      6. ISSUED BY   CODE        N00421    7.
ADMINISTERED BY (If other than item 6)    CODE        S3605A               DCMA
DAYTON             NAVAL AIR WARFARE CENTER AD (PAX)           AREA C, BUILDING
30             CODE 2.5.1.9 - BLDG 441           1725 VAN PATTON DRIVE        
    21983 BUNDY RD           WRIGHT-PATTERSON AFB OH 45433-5302     
    PATUXENT RIVER MD 20670                                         

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)


    ERAPSCO


    DAVID JOST


    4578 EAST PARK 30 DR


    COLUMBIA CITY IN 46725-8869


        9A. AMENDMENT OF SOLICITATION NO.         9B. DATED (SEE ITEM 11)    X
  

10A. MOD. OF CONTRACT/ORDER NO.

N00421-11-C-0030

         

X

  

 

10B. DATED (SEE ITEM 13)

08-Apr-2011

CODE     0CCL9    FACILITY CODE       11. THIS ITEM ONLY APPLIES TO AMENDMENTS
OF SOLICITATIONS

¨    The above numbered solicitation is amended as set forth in Item 14. The
hour and date specified for receipt of Offer    ¨   is extended,    ¨
  is not extended.

        Offer must acknowledge receipt of this amendment prior to the hour and
date specified in the solicitation or as amended by one of the following
methods:

        (a) By completing Items 8 and 15, and returning              copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

12.   ACCOUNTING AND APPROPRIATION DATA (If required)

        See Schedule

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

    

A.  THISCHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

    

B.  THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).

 

    

C.  THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

X

  

D.  OTHER (Specify type of modification and authority)

   IAW FAR 52.232.22; Limitation of Funds E. IMPORTANT:   Contractor
        ¨  is not,         ¨  is required to sign this document and
return             copies to the issuing office.

14.   DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

        Modification Control Number:         mooresn117730

 

POC:Sabana Moore-Barnes

301-757-2611

 

1.     The purpose of this modification is to purchase additional Q-53 units
with PMA-264 Sweep Up Funds in the amount of $2,323,844

        Except as provided herein, all terms and conditions of the document
referenced in Item 9A or 10A, as heretofore changed, remains unchanged and in
full force and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)    16A. NAME AND TITLE OF
CONTRACTING OFFICER (Type or print)        SABANA N. MOORE-BARNES / CONTRACT
SPECIALIST Mark Belyea, Contract Manager        TEL: (301) 757-2611    EMAIL:
sabana.moore-barnes@navy.mil 15B. CONTRACTOR/OFFEROR   15C. DATE SIGNED    16B.
UNITED STATES OF AMERICA    16C. DATE SIGNED       /s/ Mark
Belyea                                      BY LOGO [g225605g30e85.jpg]     
(Signature of person authorized to sign)   20-June 2011   
            (Signature of Contracting Officer)    20-Jun-2011

EXCEPTION TO SF 30

   30-105-04    STANDARD FORM 30 (Rev. 10-83)

APPROVED BY OIRM 11-84

      Prescribed by GSA       FAR (48 CFR) 53.243

 



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

P00002

Page 2 of 4

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

SUMMARY OF CHANGES

SECTION A - SOLICITATION/CONTRACT FORM

The total cost of this contract was increased by $[    ] from $[    ] to
$[    ].

SECTION B - SUPPLIES OR SERVICES AND PRICES

CLIN 0006

The CLIN type priced has been deleted.

The pricing detail quantity [    ] has been deleted.

The unit price amount has decreased by $[        ] from $[        ] to
$[        ].

The total cost of this line item has decreased by $[    ] from $[    ] to
[    ].

SUBCLIN 0006AA is added as follows:

 

ITEM NO

  

SUPPLIES/SERVICES

   QUANTITY     UNIT      UNIT PRICE     AMOUNT  

0006AA

        [     ]      Each       $ [         ]    $ [             ]    

PMA264 U3QZ AN/SSQ-53 SONOBUOYS FY11

FFP

PROCUREMENT OF AN/SSQ-53 SONOBUOYS, OPN, SUBHEAD U3QZ,
FY11, FUNDS EXPIRE 09/30/2013.

FOB: Destination

NSN: 5895010774537

PURCHASE REQUEST NUMBER: 1300209711

  

  

   

  

  

  

                           

 

 

    

NET AMT

  

  $ [             ]    

ACRN AF

CIN: 130020971100001

  

  

     $ [             ] 

SUBCLIN 0006AB is added as follows:

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

P00002

Page 3 of 4

 

ITEM NO

  

SUPPLIES/SERVICES

   QUANTITY     UNIT      UNIT
PRICE     AMOUNT  

0006AB

        [     ]      Each       $ [         ]    $ [             ]    

PMA264 U3QZ AN/SSQ-53 SONOBUOYS FY10

FFP

PROCUREMENT OF AN/SSQ-53 SONOBUOYS, OPN, SUBHEAD U3QZ,
FY10, FUNDS EXPIRE 09/30/2012.

FOB: Destination

NSN: 5895010774537

PURCHASE REQUEST NUMBER: 1300209711

  

  

   

  

  

  

                           

 

 

    

NET AMT

  

  $ [             ]    

ACRN AG

CIN: 130020971100002

  

  

     $ [             ] 

SECTION E - INSPECTION AND ACCEPTANCE

The following Acceptance/Inspection Schedule was added for SUBCLIN 0006AA:

 

INSPECT AT

  

INSPECT BY

  

ACCEPT AT

  

ACCEPT BY

N/A

   N/A    N/A    Government

The following Acceptance/Inspection Schedule was added for SUBCLIN 0006AB:

 

INSPECT AT

  

INSPECT BY

  

ACCEPT AT

  

ACCEPT BY

N/A

   N/A    N/A    Government

SECTION F - DELIVERIES OR PERFORMANCE

The following Delivery Schedule Item has been deleted from CLIN 0006:

 

DELIVERY DATE

   QUANTITY    

SHIP TO ADDRESS

  

UIC

07-APR-2013      [     ]   

NAVAL AIR WARFARE CENTER, AD

CHARLES KIMBLE

27684 WESTGATE COURT

BUILDING: ONE MARTIN COUNTY,
SUITE A

CRANE IN 47522

(812) 863-7075

FOB: Origin

   N00421

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

P00002

Page 4 of 4

 

SECTION G - CONTRACT ADMINISTRATION DATA

Accounting and Appropriation

Summary for the Payment Office

As a result of this modification, the total funded amount for this document was
increased by $[            ] from $[            ] to $[            ].

SUBCLIN 0006AA:

Funding on SUBCLIN 0006AA is initiated as follows:

ACRN: AF

CIN: 130020971100001

Acctng Data: 1711810 U3QZ 310 00019 0 050120 2D 000000

Increase: $[        ]

Total: $[        ]

Cost Code: A00000780492

SUBCLIN 0006AB:

Funding on SUBCLIN 0006AB is initiated as follows:

ACRN: AG

CIN: 130020971100002

Acctng Data: 1701810 U3QZ 310 00019 0 050120 2D 000000

Increase: $[        ]

Total: $[        ]

Cost Code: A00000780492

(End of Summary of Changes)

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.